Citation Nr: 0508880	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  97-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated October 5, 2004, which vacated 
a June 2002 Board decision and remanded the case for 
additional development.  The Court in August 1999 had 
previously vacated a May 1998 Board decision.  The issue 
initially arose from a January 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In February 1998, the veteran testified at a personal hearing 
before an employee of the Board who is unavailable to 
participate in the present decision.  A copy of the 
transcript of that hearing is of record.  In correspondence 
dated in March 2005 the veteran declined an opportunity for 
an additional Board hearing.  

By correspondence dated February 16, 2005, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in January 
2004.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim, make reasonable efforts to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  In claims for disability 
compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  A medical examination or medical opinion 
is deemed to be necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability and indicates the claimed 
disability or symptoms may be associated with an event, 
injury, or disease during active service.  See 38 C.F.R. 
§ 3.159.  

In its October 2004 memorandum decision the Court found the 
June 2002 Board decision had failed to provide an adequate 
statement of reasons and bases for finding the statements 
provided by the veteran and members of his family unreliable.  
It was also noted that the Board's conclusion that medical 
opinions of record were based upon incorrect factual premises 
and lacked credibility was not supported by an adequate 
statement of reasons and bases.  The Court further found that 
the Board erred in finding that the absence of the veteran's 
service medical records did not constitute a very significant 
factor.  

The Board notes that VA efforts to obtain the veteran's 
service medical records from the National Personnel Records 
Center (NPRC) in April 1983 were unsuccessful.  Service 
department correspondence dated in June 1983 noted the 
veteran was assigned to a national guard unit and that the 
inquiry should be forwarded to his assigned unit.  There is 
no evidence an inquiry was so forwarded nor that an 
appropriate response indicative of an unsuccessful search was 
received.  A card from the National Archives and Records 
Administration received in October 1996 noted a request had 
been referred to the Commander VSE-B, at the U.S. Army 
Reserves Personnel Center, and that further correspondence 
should be submitted to that office.  A VA Form 21-3101, 
Request for Information, received in January 1997 noted, in 
essence, that the veteran's records were "negative in our 
system;" however, it is unclear from whom this response was 
received.  There has apparently been no specific request for 
the veteran's service personnel records.  The Board finds 
further efforts are required to obtain any existing service 
records.

In addition, Social Security Administration (SSA) records 
show the veteran was employed as a corrections officer from 
September 1981 to February 1987.  As the veteran was 
apparently employed by a government entity during this 
period, records pertinent to his claim may exist.  The 
veteran should be requested to provide these records or to 
provide appropriate authorization for the release to VA of 
any existing records.  Therefore, additional development is 
required prior to appellate review.

Accordingly, this matter is REMANDED for the following:  


1.  The RO should make an additional 
attempt to obtain the veteran's service 
medical and personnel records.  Efforts 
to obtain these records should include a 
specific request to the Commander VSE-B, 
U.S. Army Reserves Personnel Center, St. 
Louis, Missouri, 63132-5200.


2.  The veteran should be requested to 
provide any pertinent information 
concerning his employment as a 
corrections officer from September 1981 
to February 1987 or authorize VA to 
obtain any records which might be 
pertinent to his claim.


3.  Upon receipt of the above requested 
records or a determination by the RO that 
further efforts to obtain these records 
would be futile, the veteran should be 
scheduled for an appropriate examination 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
that his schizophrenia was incurred in or 
aggravated by active service or was 
manifest to a degree of 10 percent or 
more within one year of his discharge 
from service.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record, 
including the March 2000 private medical 
opinion.  


4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations, including 38 C.F.R. 
§ 3.309.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


